DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s):  
“sock”
“at least a fabric layer”
“traction coating layer”
“sole of the sock”
traction coating layer that is “continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped”
“midsole insert”
“a thread coated with a traction coating layer”
Examiner notes that essentially none of the claimed subject matter is shown in the drawings or identified in the drawings with any reference numerals assigned in the Specification.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “28”, “10”, “11”, “12” (see Fig. 12A, which appears to be the only figure described as representing a “sock” in the Specification, Page 5, Lines 2-4; although Fig. 12A only appears to show a cross-sectional view of a laminate of 3 layers of material).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 27.
“the traction coating layer on…the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped” (claims 27-30, 33 and 34); the Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped” (emphasis added); the Specification is therefore silent to the traction coating layer being simultaneously continuous, a geometric pattern, and randomly oriented and/or irregularly shaped.
“wherein the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot” (claims 39 and 40); none of this language is recited in the Specification
“wherein the traction coating layer is coated at least on opposing sides of the thread” (claim 38); the Specification only recites that the thread is coated with a traction coating layer, not that the thread has opposing sides that are coated
“the traction coating layer … comprises a material that is selected from rubber, plastic, and mixtures thereof” (emphasis added; claims 23 and 24); the Specification recites that the coating layer(s) can be rubber and/or plastic, but does not recite any language regarding mixtures thereof.

Examiner notes that the current claims were first introduced in a preliminary amendment dated October 22, 2020, and the currently-claimed subject matter was not recited anywhere in the originally-filed claims dated August 14, 2020.  No new matter should be entered.

Specification (Abstract)
The abstract of the disclosure is objected to because it does not describe anything pertaining to the claimed subject matter (i.e. the claims are directed to a sock, but the Abstract recites nothing about a sock).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 27-30, 33, 34 and 38-40 (and claims 25 and 26 at least due to dependency from claims 23 and 24, respectively) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 23 and 24, Applicant recites “wherein the traction coating layer on the outer surface and/or the inner surface of the fabric layer comprises a material that is selected from rubber, plastic, and mixtures thereof”.  The Specification, as originally filed, recites that the coating layer(s) can be rubber and/or plastic, but does not recite any language regarding mixtures thereof, and the originally-filed claims are also silent to this subject matter.  Since the current claims are not the originally-filed claims (i.e. the current claims were introduced October 22, 2020, while the originally-filed claims were filed August 14, 2020), this limitation is deemed new matter to the disclosure.  Correction is required.
Regarding claims 27-30, 33 and 34, Applicant recites “the traction coating layer on…the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped”.  The Specification, as originally filed, states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped” (emphasis added; Page 30, Lines 6, 7 and 20-22; Page 33, Lines 9-10 and 25-26; Page 48, Lines 1-3 and 12-14Page 50, Lines 14-16 and 25-27); the Specification is therefore silent to the traction coating layer being simultaneously continuous, a geometric pattern, and randomly oriented and/or irregularly shaped, as recited in these claims.  Accordingly, these claims are deemed to contain new matter.
Regarding claims 39 and 40, Applicant recites “wherein the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot”.  The Specification, as originally filed, does not include any language about this functionality with respect to a sock, and the originally-filed claims are also silent to this subject matter.  Since the current claims are not the originally-filed claims (i.e. the current claims were introduced October 22, 2020, while the originally-filed claims were filed August 14, 2020), this limitation is deemed new matter to the disclosure.  Correction is required.
Regarding claim 38, Applicant recites “wherein the traction coating layer is coated at least on opposing sides of the thread”; the Specification only recites that the thread is coated with a traction coating layer, not that the thread has opposing sides that are coated, and the originally-filed claims are also silent to this language.  Since the current claims are not the originally-filed claims (i.e. the current claims were introduced October 22, 2020, while the originally-filed claims were filed August 14, 2020), this limitation is deemed new matter to the disclosure.  Correction is required.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30, 33, 34 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27-30, 33 and 34, Applicant recites “the traction coating layer on…the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped”.  This is confusing because it is unclear how a structure can be a geometric pattern while also being randomly oriented or irregularly shaped, because “geometric pattern” implies a shape/pattern that is repeating or regular.  Further, the language is confusing in light of the Specification, since the Specification describes the traction coating layer as being “continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped” (emphasis added; Page 30, Lines 6, 7 and 20-22; Page 33, Lines 9-10 and 25-26; Page 48, Lines 1-3 and 12-14Page 50, Lines 14-16 and 25-27)”. Correction is required.  For purposes of examination, the language will be interpreted in the manner described in the Specification as originally filed, which states the traction coating layer as being “continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”.
Regarding claims 39 and 40, Applicant recites “wherein the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot”.  The structural aspects of this language cannot be ascertained because the Specification does not recite such language, nor elaborate on what structure is present as it relates to the language.  It appears as though the extension of the traction coating layer is dependent on the anatomy of the wearer, since it is recited as extending beyond “normal extremes” of the wearer’s foot’s supination and pronation, which renders the claim indefinite as well since not all wearers will have the same supination and pronation behavior.  Correction is required.  For purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art thereagainst.
Regarding claim 22, Applicant recites that the claim is closed by using the transitional phrase “consisting of”, yet ends the claim language with the language that the sock is “optionally including a midsole insert”.  It is unclear whether the sock does or does not have a midsole insert.  Correction is required.
Regarding claim 36, which depends from claim 22, Applicant recites “[t]he sock of claim 22, including the midsole insert”.  Closed claim 22 recites that the midsole insert is optional (i.e. therefore not requiring a midsole insert, as best as can be understood).  Dependent claim 36 recites that the midsole insert is included, which appears to require that there is a midsole insert.  MPEP 2111.03(II), last sentence of first paragraph, states that “[a] claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step”.  Since claim 22 does not require the element of the midsole insert, and since claim 36 depends from claim 22, then claim 36 is improper because it adds the element of the midsole insert.  Correction is required.
Regarding claim 37, Applicant recites “a fabric layer that is fabricated with a thread coated with a traction coating layer”.  It is unclear whether the fabric layer merely has a thread, and the fabric layer is coated with a traction coating layer, or the fabric layer is made of a thread, the thread being coated with a traction coating layer.  Correction is required.  For purposes of examination, the claim will be interpreted as best as can be understood when applying any prior art thereagainst.
Regarding claim 38, Applicant recites “the traction coating layer on each of an inner and outer surface of the fabric layer is continuous”, which lacks clear antecedent basis because “an inner and outer surface” of the fabric layer is yet to be positively recited, and therefore referencing “the traction coating layer” on each of these surfaces lacks antecedent basis.  Correction is required.
Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 36, which depends from claim 22, Applicant recites “[t]he sock of claim 22, including the midsole insert”.  Closed claim 22 recites that the midsole insert is optional (i.e. therefore not requiring a midsole insert, as best as can be understood).  Dependent claim 36 recites that the midsole insert is included, which appears to require that there is a midsole insert.  Since claim 22 is closed to further subject matter, claim 36 fails to further limit the subject matter by requiring additional structure.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

An effort has been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112 First, Second and Fourth paragraphs so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39 and 40, as best as can be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the reason(s) below:
Regarding claims 39 and 40, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim recites “wherein the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the traction coating layer on the sole is configured to extend at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot”, as best as can be understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23, 27, 29, 31 and 33 (claims 23, 27, 29 and 33 as best as can be understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hilbert (US 2005/0144703).
Regarding independent claim 21, Hilbert discloses a sock (stocking #10’ is a sock; Fig. 3) comprising: at least a fabric layer (Para. 0014 discloses that the stocking is formed from a knitted fabric) with a traction coating layer (slip resistant material #26 is a traction coating layer; Para. 0016 describes methods of applying the slip resistant material to the stocking fabric in liquid form and letting it cure/harden, so that it penetrates and becomes embedded into the stocking (i.e. there is a “coating” in some sense)) on an outer surface of the fabric layer (Fig. 3; Fig. 2 identifies #26 on the outer surface, wherein the slip resistant material is clearly visible on the outer surface of Fig.3; Para. 0019 details how there is slip resistant material on both the inside and outside surface of the stocking) and a traction coating layer (slip resistant material #38) on an inner surface of the fabric layer (see Fig. 3; Para. 0019), wherein traction coating layer on each of the outer and inner surface of the fabric layer are on a sole of the sock (Para. 0019 describes slip resistance capability relative to a slippery floor when the stocking is donned as intended or inside-out, indicating that the sole has at least part of the overall slip resistant material).
Regarding claim 23, Hilbert discloses that the traction coating layer on the outer surface and/or the inner surface of the fabric layer comprises a material that is selected from rubber, plastic, and mixtures thereof (Hilbert incorporates by reference in its entirety USPN 4,651,354 regarding methods of making slip-resistant stockings, wherein the ‘354 patent to Petrey discloses that the slip resistant material can include ground rubber or plastic (see Abstract and Col. 3, Lines 58-67 of Petrey)).
Regarding claim 27, Hilbert discloses that the traction coating layer on the outer surface of the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 27 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the outer surface’s slip resistant material #26 has what appears to be either dots or randomly oriented geometric patterns, as best as this limitation can be understood).
Regarding claim 29, Hilbert discloses that the traction coating layer on each of the inner and outer surface of the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 27 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the outer surface’s slip resistant material #26 and the inner surface’s slip resistant material #38 has what appears to be either dots or randomly oriented geometric patterns, as best as this limitation can be understood).
Regarding claim 31, Hilbert discloses that the traction coating layer on each of the inner and outer surface of the fabric layer is continuous (inasmuch as this limitation has been defined in the claims, a single discrete instance of the slip resistant material #26 (on outer surface) or #38 (on inner surface) is continuous in and of itself as a layer).
Regarding claim 33, Hilbert discloses that the traction coating layer on each of the inner and outer surface of the fabric layer is formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 27 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the outer surface’s slip resistant material #26 and the inner surface’s slip resistant material #38 has what appears to be either dots or randomly oriented geometric patterns, as best as this limitation can be understood).
Claim 37, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee (KR 20100089941 A).
Please refer to the English machine translation document provided herewith.
Regarding independent claim 37, Lee discloses a sock (see Fig. 2 of Lee) consisting of: a fabric layer (claim 1 refers to a “cloth material” which is a fabric layer) that is fabricated with a thread coated with a traction coating layer (sock is coated with molten coating material, which indicates that the cloth’s threads are coated with a traction coating layer; silicone is disclosed as a material used, wherein silicone is known to provide some degree of traction).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hilbert, as applied to claim 21 above.
Regarding claim 39, Hilbert teaches all the limitations of claim 21, as set forth above.  Hilbert is silent to specifying that the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot, and it cannot be determined from the Hilbert disclosure alone whether this functionality is met.  However, absent a showing of criticality with respect to the traction coating layer on the sole extending at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot (as noted above, this limitation is not described anywhere in the disclosure as originally filed), it would at least have been obvious to one with ordinary skill in the art at the time of the invention for the extension of the traction coating layer to be “at least beyond normal extremes of a range of motion of 20 degrees of supination and pronation of a hypothetical wearer’s foot”, as best as can be understood, in order for the slip resistant material to perform its function when the user is walking in various flexible manners, and further since it has been held that discovering an optimum value of a result effective variable (i.e. normal extremes of a 20 degree range of motion) involves only routine skill in the art. See MPEP 2144.05(II)(B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 24, 26, 28, 30, 34 and 40, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato (US 2004/0221371).
Regarding independent claim 22, Kato discloses a sock (see specifically claim 1 of Kato, which is directed to a sock) consisting of (claim 1 contains no further structure than what is recited in the body of Applicant’s closed claim 1): a layer (sock itself is a layer that has a sole covering portion and a top covering portion with an inside surface; claim 1 of Kato) with a traction coating layer on an inner surface of the layer (“plurality of particle-form projections made of an elastic composition material”; claim 1 of Kato; the projections are a traction coating layer on an inner surface), wherein traction coating layer on the inner surface of the layer is on a sole of the sock (see Fig. 1, which is representative of one embodiment in agreement with claim 1, wherein the projections are on the inner surface of the layer on a sole part of the sock), and optionally including a midsole insert (since this limitation is optional, it does not need to be met by the prior art).  Kato’s claim 1 suggests the outer surface could have a traction coating layer because it states “provided on at least an inside surface”, but it is silent to explicitly stating in claim 1 that the outside surface has a traction coating layer as well.  However, in Kato’s general disclosure, it states that particle-form projections #5 (i.e. traction coating layer) can be provided on the inside and/or outside surface of the sole covering portion #2 (Para. 0024).  Therefore, it would at least have been obvious to one with ordinary skill in the art at the time of the invention to have also included elastic composition particle-form projections (i.e. traction coating layer) on the outside surface (based on Kato’s Para. 0024 statement) in order to further assist the wearer with traction against a floor surface when walking thereon, as is well-known in the art.  It is noted that claim 1 of Kato is silent to specifying that the layer of the sock is made of fabric, specifically.  However, Para. 0016 of Kato discloses that the sock is formed of “fibers”.  Since fibers are very well-known to be formed into fabrics (either knitted, woven or nonwoven), then it would have been obvious to one with ordinary skill in the art at the time of the invention to have formed the sock of claim 1 from fibers into a fabric form, prior to applying the elastic composition material particle-form projections (i.e. traction coating layer) thereto.
Regarding claim 24, the modified sock of Kato is disclosed such that the traction coating layer on the outer surface and/or the inner surface of the fabric layer comprises a material that is selected from rubber, plastic, and mixtures thereof (Kato discloses (Para. 0015 and claim 2) that the projections can be formed from rubber or a soft synthetic resin (i.e. plastic)).
Regarding claim 26, the modified sock of Kato is disclosed such that the traction coating layer on the outer and/or inner surface of the fabric layer comprises a material that is selected from rubber and plastic, but is silent to specifying the process by which the rubber or plastic are formed, and therefore is silent to the rubber being blown and silent to the synthetic soft resin (i.e. plastic) being foamed.  However, absent a showing of criticality with respect to the rubber being blown rubber or the plastic being foamed plastic (Applicant’s disclosure provides no particular benefit of specifically a blown rubber or a foamed plastic being used), it would have been obvious to one with ordinary skill in the art at the time of the invention to have used a blown rubber or foamed plastic as the material of choice for the projections in order to provide a material that would be soft (as desired by Kato when it discloses “soft synthetic resin”) (See MPEP 2144.07), and further since blown rubber and foamed plastic materials are very well known in the art.
Regarding claim 28, the modified sock of Kato is disclosed such that the traction coating layer on the inner surface of the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 28 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the inner surface’s projections (i.e. traction layer) has what appears to be dots as shown in Figs. 2 and 3 (a geometric pattern), which is acceptable to Applicant based on the above-referenced Provisional Application’s disclosure, as best as this limitation can be understood).
Regarding claim 30, the modified sock of Kato is disclosed such that the traction coating layer on each of the inner and outer surface of the fabric layer is continuous and formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 28 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the inner surface’s projections (i.e. traction layer) has what appears to be dots as shown in Figs. 2 and 3 (a geometric pattern) (Para. 0024 states that the inner and outer surfaces’ projection structures can be the same, indicating a similar/same dot pattern is contemplated), which is acceptable to Applicant based on the above-referenced Provisional Application’s disclosure, as best as this limitation can be understood).
Regarding claim 34, the modified sock of Kato is disclosed such that the traction coating layer on each of the inner and outer surface of the fabric layer is formed in a geometric pattern that is randomly oriented or irregularly shaped (see the 35 U.S.C. 112, Second Paragraph rejection of claim 28 above regarding interpretation of this limitation, as best as can be understood in light of Applicant’s disclosure; Examiner notes that drawing sheet 15 in US Provisional Application 61/851,598 discloses that the inner and outer traction coating layers 11 or 12 “can be a continuous coating or a pattern, such as dots or honeycomb hexagons, for example”; This is the earliest found support for this particular limitation in Applicant’s claims; Further, the current Application’s Specification states “wherein one or both of the coating layers can be continuous or formed in a geometric or other pattern or randomly oriented and/or irregularly shaped”; based on this, the inner surface’s projections (i.e. traction layer) has what appears to be dots as shown in Figs. 2 and 3 (a geometric pattern) (Para. 0024 states that the inner and outer surfaces’ projection structures can be the same, indicating a similar/same dot pattern is contemplated), which is acceptable to Applicant based on the above-referenced Provisional Application’s disclosure, as best as this limitation can be understood).
Regarding claim 40, the modified sock of Kato is silent to specifying that the traction coating layer on the sole extends at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot, and it cannot be determined from the Kato disclosure alone whether this functionality is met.  However, absent a showing of criticality with respect to the traction coating layer on the sole extending at least beyond normal extremes of A range of motion of 20 degrees of supination and pronation of a wearer's foot (as noted above, this limitation is not described anywhere in the disclosure as originally filed), it would at least have been obvious to one with ordinary skill in the art at the time of the invention for the extension of the traction coating layer to be “at least beyond normal extremes of a range of motion of 20 degrees of supination and pronation of a hypothetical wearer’s foot”, as best as can be understood, in order for the projections to perform their function when the user is walking in various flexible manners, and further since it has been held that discovering an optimum value of a result effective variable (i.e. normal extremes of a 20 degree range of motion) involves only routine skill in the art. See MPEP 2144.05(II)(B).
Claims 22 and 32, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Hilbert.
Regarding independent claim 22, Lee discloses a sock (see Fig. 2 of Lee) consisting of: a fabric layer (claim 1 refers to a “cloth material” which is a fabric layer) with a traction coating layer on an inner surface of the fabric layer (sock’s inner sole surface is dipped in a molten bath of coating material, such as silicone, to provide the inner sole surface of the sock with a layer of coated silicone), wherein traction coating layer on the inner surface of the fabric layer is on a sole of the sock (as shown in Fig. 2), and optionally including a midsole insert (since this is optional, it is not required to be met by the prior art, as best as can be understood).  Lee is silent to there also being a traction coating layer on an outer surface of the fabric layer.
Hilbert, as noted above, teaches a sock that has a slip resistant material on both the inner and outer surfaces of the sock, including the sole area.
Lee and Hilbert teach analogous inventions in the field of socks with coatings.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have also applied a coating layer on the outer surface of the sock of Lee (as both surfaces having a slip resistant material is taught by Hilbert) in order to improve the slip resistance of the sock of Lee when walking on a slippery surface, as taught by Hilbert, and as such a concept is very well known in the art.  As a result of the modification, the modified sock of Lee would have a traction coating layer on both the inner and outer surfaces of the sock at the sole thereof.
Regarding claim 32, the modified sock of Lee (i.e. Lee in view of Hilbert, as applied to claim 22 above) is disclosed such that the traction coating layer on each of the inner and outer surface of the fabric layer is continuous (Lee discloses that the sock’s sole surface is dipped into the molten coating material, which would result in a continuous coating layer on both surfaces, via the modification).
Claim 25, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert as applied to claims 21 and 23 above.
Regarding claim 25, Hilbert discloses all the limitations of claims 21 and 23, as set forth above, but is silent to specifying whether the rubber and plastic are “blown rubber” or “foamed plastic”.  However, absent a showing of criticality with respect to the rubber being blown rubber or the plastic being foamed plastic (Applicant’s disclosure provides no particular benefit of specifically a blown rubber or a foamed plastic being used), it would have been obvious to one with ordinary skill in the art at the time of the invention to have used a blown rubber or foamed plastic as the material of choice for the slip resistant material of Hilbert in order to provide a known material that would be suitable to provide an appropriate level of slip resistance for the sock of Hilbert (See MPEP 2144.07), and further since blown rubber and foamed plastic materials are very well known in the art.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert as applied to claim 21 above, and further in view of Egozi (US 2011/0061148).
Regarding claim 35, Hilbert discloses all the limitations of claim 21, as set forth above, but does not disclose that there is a midsole insert in the sock.
Egozi teaches a sock with an insole #5 formed of memory foam (Para. 0007 of Egozi) that is inserted into the sock in a sole in a pocket portion #2 thereof.
Hilbert and Egozi teach analogous inventions in the field of socks.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporated the pocketed memory foam insole #5 of Egozi into the sock of Hilbert in order to provide the user with an improved cushioned sole for better comfort when walking or standing (via the added memory foam).  As a result of the modification, there would be a midsole insert (via the added insole; Examiner notes that the term “midsole” does not differentiate the claimed midsole insert from the “insole” termed by Egozi) in the sock.
Claim 36, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato as applied to claim 22 above, and further in view of Egozi.
Regarding claim 36, the modified sock of Kato is disclosed to teach all the limitations of claim 22, as set forth above, but does not teach that the sock includes the optional midsole insert referenced in claim 22.
As noted above, Egozi teaches a sock with an insole #5 formed of memory foam (Para. 0007 of Egozi) that is inserted into the sock in a sole in a pocket portion #2 thereof.
Kato and Egozi teach analogous inventions in the field of socks.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have incorporated the pocketed memory foam insole #5 of Egozi into the sock of Kato in order to provide the user with an improved cushioned sole for better comfort when walking or standing (via the added memory foam).  As a result of the modification, there would be a midsole insert (via the added insole; Examiner notes that the term “midsole” does not differentiate the claimed midsole insert from the “insole” termed by Egozi) in the sock.
Claim 38, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 37 above, and further in view of Hilbert.
Regarding claim 38, Lee teaches all the limitations of claim 37 above, and teaches that the traction coating layer on the inner surface of the fabric layer is continuous (since it is dipped when applied), but does not teach that the traction coating layer is coated on opposing sides of the thread, as viewed in a cross-section of the thread.
Hilbert, as noted above, teaches a sock that has a slip resistant material on both the inner and outer surfaces of the sock, including the sole area.
Lee and Hilbert teach analogous inventions in the field of socks with coatings.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have also applied a coating layer on the outer surface of the sock of Lee (as both surfaces having a slip resistant material is taught by Hilbert) in order to improve the slip resistance of the sock of Lee when walking on a slippery surface, as taught by Hilbert, and as such a concept is very well known in the art.  As a result of the modification, the modified sock of Lee would have a traction coating layer on both the inner and outer surfaces of the sock at the sole thereof, which would involve both opposing sides of the thread of the fabric layer being coated continuously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the references are related in their respective disclosures to socks/stockings that have either a coating or friction-enhancing surface thereon.  Examiner notes that the references relied upon for specific claims (or additional references) may potentially be applicable in art-based rejections for additional claims as in their form(s) as presently filed, but in the interest of brevity, may not be explicitly identified or articulated in the present Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732